Citation Nr: 1745468	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for residuals of left shoulder surgery.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran requested, and was subsequently scheduled for, a Travel Board hearing at his local RO, which he was unable to attend.  In a March 2013 correspondence, the Veteran's representative requested to hold the record open for 60 days to permit the submission of additional evidence.  Moreover, a waiver of RO consideration of any additional evidence was submitted.  No additional evidence was received.

This case was most recently before the Board in February 2016, where it remanded the claim for further development.  The RO continued the denial of the Veteran's claim, as reflected in the June 2017 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further appellate review.  With respect to the Veteran's claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of left shoulder surgery, the Board finds that there was not substantial compliance with its remand instructions.  As will be further discussed below, an additional remand is necessary for development in accordance with the Board's February 2016 directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The issue of entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for residuals of left shoulder surgery is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran, without good cause, failed to report for VA examinations in August 2016, March 2017, and May 2017, scheduled in connection with his reopened claims of entitlement to service connection for a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The reopened claim of entitlement to service connection for a right knee disability must be denied due to the Veteran's failure to report for a scheduled VA examination.  38 U.S.C.A. §§ 1131, 5107(West 2014); 38 C.F.R. § 3.655 (2016).

2.  The reopened claim of entitlement to service connection for a left knee disability must be denied due to the Veteran's failure to report for a scheduled VA examination.  38 U.S.C.A. §§ 1131, 5107(West 2014); 38 C.F.R. § 3.655 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this instance, VA's duty to notify was satisfied by a letter sent to the Veteran in October 2004.  The letter informed him of the evidence required to substantiate the claim, and of his and VA's respective duties in obtaining this necessary supporting evidence.  The letter also advised him of how a "downstream" disability rating and effective date are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case has since been readjudicated in an April 2011 Statement of the Case (SOC), as well as in January 2013, February 2015, June 2017 SSOCs.  Therefore, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), VA medical records, and his written contentions.  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to this claim that has not been obtained and that is obtainable.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to him with the development of evidence is required.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim to reopen a service connection claim or a claim for an increased rating, the claim shall be denied.  See 38 C.F.R. § 3.655(b).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Historically, the Veteran's service connection claim for a bilateral knee disability was previously denied in a February 1972 rating decision by the RO.  Although notified of that denial in a March 1972 letter, he did not initiate an appeal, and no new and material evidence was received within one year of this determination.  As a result, this decision became final.  38 U.S.C.A. § 7105(c).  Subsequently, a March 2003 Board decision denied reopening the service connection claim for the bilateral knee disability, because new and material evidence sufficient to reopen the claim had not been submitted.  Similarly, the Veteran did not timely initiate an appeal and, therefore, this decision also became final.  In May 2014, the Board determined that new and material evidence had been submitted to reopen the previously denied claim and, subsequently, remanded the matter for further development.

The Board again remanded these issues in February 2016 to afford the Veteran a VA examination to address whether his bilateral knee disability is related to his service.  The record reflects that the AOJ notified the Veteran that he would be scheduled for a VA examination in August 2016.  The Veteran was advised that if he could not keep the scheduled appointment, he should contact the medical facility indicated on the appointment notice as soon as possible.  The AOJ also explained that if the Veteran failed to report for this examination, his claim may be denied.

An August 2016 VA Failure to Report (FTR) Notice shows that the Veteran failed to report for the scheduled VA examination in conjunction with his reopened claim for VA benefits.  While recognizing that a medical opinion in conjunction with the Veteran's compensation claim under § 1151 still needed to be obtained, the AOJ rescheduled the Veteran for VA examinations for his bilateral knee disability in March 2017 and in May 2017.  However, the record reflects that he failed to report to these examinations as well.  See March 2017 and May 2017 FTR Notices; see also February 2017 and April 2017 Examination Request Forms (noting that "a courtesy copy of the exam notice letter" was sent to the Veteran's representative).

With no clear evidence to the contrary, the Board concludes that the Veteran was properly notified of the scheduled August 2016, March 2017, and May 2017 VA examinations.  Moreover, in its June 2017 SSOC, the RO informed the Veteran that VA FTR Notices, dated August 08, 2016 and May 30, 2017, indicated that he failed to report for scheduled VA examinations and informed him that evidence expected from these examinations, which might have been material to the outcome of his appeal, could not be considered.  There is no evidence of record showing that either the Veteran or his representative have argued that the Veteran had not received his notice of the VA examinations after receipt of the SSOC.

Under these circumstances, the Board notes that VA's duty to assist is not a one-way street, and in this case, the Veteran has failed to cooperate to the full extent in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 406 (1991). 

Pursuant to 38 C.F.R. § 3.655(b), when a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim to reopen a service connection claim, the claim must be denied.  Here, the Board previously remanded the matter for a VA examination to address the Veteran's current bilateral knee disability.  As the Veteran, without good cause, failed to report for the scheduled VA examinations in this reopened service connection claim, the claim must be denied.  Id.  Accordingly, the Veteran's service connection claim for a bilateral knee disability is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

1.  Entitlement to service connection for a right knee disability is denied.

2.  Entitlement to service connection for a left knee disability is denied.


REMAND

As noted above, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); but see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, the Veteran's claim of entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for residuals of left shoulder surgery was remanded by the Board in February 2016 for further development.

First, the RO was instructed to contact the Veteran and elicit from him the necessary information and consent, where appropriate, to obtain any outstanding VA and/or private treatment records with respect to his residuals of left shoulder surgery; a duty to assist letter was sent to the Veteran in June 2016.  Inexplicably, however, no response from the Veteran has been received.  Next, the RO was then instructed to obtain a medical opinion to address any additional disability resulting from the Veteran's May 2000 left shoulder surgery.  The record does not reflect that this directive has been completed.  Therefore, another remand is warranted here.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion from an appropriate medical professional that addresses both the existence and proximate cause of any additional disability resulting from the Veteran's left rotator cuff repair and acromioplasty provided by the Portland VA Medical Center (VAMC) in May 2000.  The claims file and a copy of this remand must be provided to the examiner.

If, after review of the claims file, the examiner determines that a VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran sustained any additional disability as a result of the left rotator cuff repair and acromioplasty provided by VA in May 2000?

(b)  Is it at least as likely as not (50 percent probability or more) that such additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part VA or VA's failure to exercise the degree of care that would be expected of a reasonable health provider?

(c)  Is it at least as likely as not (50 percent probability or more) that any additional disability was due to an event not reasonably foreseeable?

The examiner should, in determining whether an event was reasonably foreseeable, consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

2.  Ensure that the requested medical opinion is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  38 C.F.R. § 4.2.

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claim on appeal.  If the claim remains denied, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


